Citation Nr: 0502072	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-03 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a scar of the right 
forearm.

2.  Entitlement to an increased rating for residuals of a 
laminectomy and lumbar fusion, L4 to S1, with traumatic 
arthritis, currently evaluated as 40 percent disabling.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an effective date earlier 
than June 8, 1992, for the award of a total rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In a November 1990 rating decision, the RO denied a rating in 
excess of 40 percent for residuals of a laminectomy and 
lumbar fusion, L4 to S1, with traumatic arthritis.  The 
veteran duly appealed the RO's decision and in September 
1992, the Board remanded the matter for additional 
development of the evidence.  

While the matter was in remand status, the veteran filed 
additional claims.  In pertinent part, in a February 1993 
rating decision, the RO denied service connection for a scar 
of the right forearm.  The veteran duly appealed the RO's 
decision with respect to this issue, and in May 1994, the 
Board remanded both appellate issues for additional 
evidentiary development.

While the issues of service connection for a right forearm 
scar and the issue of entitlement to a rating in excess of 40 
percent for a low back disability were in remand status, in a 
May 1996 rating decision, the RO granted a total rating based 
on individual unemployability, effective June 8, 1992.  

In a June 1996 letter, the RO incorrectly notified the 
veteran that its May 1996 rating decision represented a 
"full grant of benefits sought on appeal."  Despite the 
RO's actions, the Board finds that the issues of entitlement 
to service connection for a right forearm scar and 
entitlement to a rating in excess of 40 percent for a low 
back disability remained in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (A decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Moreover, the record 
contains no indication that the veteran withdrew his appeals 
of these issues.

Here, it is noted that the veteran initially appealed the May 
1996 rating decision assigning an effective date of June 8, 
1992, for the award of a total rating based on individual 
unemployability; in a February 1998 letter, however, he 
withdrew his appeal of this issue.  See Hamilton v. Brown, 4 
Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994) (holding that the Board is without the authority 
to proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (2004).

Before the matter was returned to the Board, in August 2000, 
the veteran requested reopening of his claim for an earlier 
effective date for the award of a total rating based on 
individual unemployability.  In a February 2002 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to an 
effective date earlier than June 8, 1992, for the award of a 
total rating based on individual unemployability.  The 
veteran duly appealed the RO's determination and in September 
2004, he testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge.  

It is noted that in the February 2002 rating decision, the RO 
also determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a scar 
of the right forearm.  In light of the procedural history set 
forth above, however, consideration of this claim on the 
merits is appropriate, as there has never been a prior final 
denial of this issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Given the favorable decision below, the veteran 
is obviously not prejudiced by the Board's consideration of 
this matter.  The issues on appeal, therefore, are as 
characterized on the cover page of this decision.

A review of the record shows that the veteran has repeatedly 
raised a claim of entitlement to an increased rating for his 
service-connected psychiatric disorder.  This matter has not 
yet been addressed by the RO.  Inasmuch as this matter is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.

As set forth in more detail below, a remand of the issues of 
entitlement to an increased rating for a low back disability 
and entitlement to an earlier effective date for the award of 
a total rating based on individual unemployability due to 
service-connected disability is required.  These matters are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran underwent surgical removal of a cyst of the right 
forearm in service and currently has a residual scar.  



CONCLUSION OF LAW

A scar of the right forearm was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  

I.  Factual Background

At the veteran's July 1959 naval enlistment medical 
examination, several scars were noted, including a 1/2 inch 
scar on the left forearm and a 1 inch scar on the right 
forearm.  

The veteran's in-service medical records are entirely 
negative for notations of a scar, surgery, or injury to the 
right forearm.  Sick call treatment records, dated from July 
1960 to September 1962, show that the veteran was seen on 
several occasions for various complaints, including a cyst on 
the side of the jaw.  In May 1963, he had a mole removed from 
the right pectoral area.  Again, these records are negative 
for notations pertaining to a cyst of the right forearm.

At his July 1963 naval separation medical examination, no 
complaints or abnormalities pertaining to the right forearm 
were noted, including scars.

The veteran was again examined in July 1964.  On a report of 
medical history, he denied a history of skin cysts, boils, or 
growths.  His skin was normal on clinical evaluation, but for 
a notation of interigo of the buttocks.  No scars were noted, 
including on the right forearm.  

In February 1966, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a back 
disability.  His application is silent for any mention of a 
scar of the right forearm, as are medical records received in 
connection with the claim, including an April 1966 VA medical 
examination report.  The veteran also submitted numerous lay 
statements in connection with his claim; these statements are 
negative for any indication of an injury or scar of the right 
forearm.  

In March 1982 and March 1988, the veteran submitted claims 
for an increased rating for his low back disability, claiming 
that he was no longer able to work.  Medical records obtained 
in connection with this claim are negative for notations of a 
scar of the right forearm.

In June 1992, the veteran submitted a claim of service 
connection for a scar of the right forearm.  He indicated 
that the scar was approximately 3 inches long and was 
incurred aboard ship in 1961 or 1962.

In a February 1993 rating decision, the RO denied service 
connection for a right forearm scar.  In its decision, the RO 
noted that the veteran's service medical records noted a 
right forearm scar at service entrance and contained no 
evidence that such scar had been aggravated therein.

The veteran appealed the RO's decision denying a scar of the 
right forearm.  He noted that he had undergone surgery with 
Dr. Foggia in the summer of 1961 for removal of a cyst of the 
right forearm.  The veteran indicated that the resulting scar 
was approximately 2 1/2 inches long and was tender to the 
touch.  He explained that he scar noted at his naval 
enlistment medical examination was a separate scar.  

At a June 1993 personal hearing, the veteran testified that 
he had two scars on his right forearm.  One scar preexisted 
service and measured approximately one inch in length.  The 
other scar resulted from surgery performed in the summer of 
1961 to remove a cyst on the right forearm.  He indicated 
that such scar was approximately 2 1/2 inches in length.  

In support of his claim, the veteran submitted a copy of a 
June 1961 plan of the day from his ship, the USS McMorris.  
This document notes the arrival of the Squadron physician, 
Dr. Foggia. 

In a June 1994 statement, the chief hospital corpsman on the 
USS McMorris indicated that he recalled assisting the ship's 
physician in performing minor surgery on a sailor's right 
forearm to remove a cyst.  He indicated that he could not 
remember the sailor's name.  In a follow-up statement 
received in September 2002, the chief hospital corpsman 
indicated that he had recently spoken with the commanding 
officer of the USS McMorris during a reunion.  He indicated 
that he now remembered assisting Dr. Foggia in performing 
surgery to remove a cyst from the veteran's right forearm.  

The veteran underwent VA medical examination in August 1994.  
He reported that he had an inflamed cyst removed from his 
right forearm in 1961.  He indicated that he now experienced 
slight continual pain and anesthesia in the scar on the right 
forearm.  Examination revealed a .4 by 6 centimeter linear, 
pink, flat scar on the right forearm.  There was some 
tenderness to palpation and slight anesthesia.  The diagnosis 
was scar of the right forearm with subjective and objective 
tenderness noted.

In September 2002, the veteran submitted statements from 
several additional witnesses regarding his right forearm 
scar.  One sailor who served with the veteran indicated that 
he remembered that the veteran underwent surgery in 1961 to 
remove a cyst from his right forearm.  Another sailor who 
served with the veteran also indicated that he remembered 
that Dr. Foggia performed surgery in 1961 to remove a cyst 
from the veteran's right forearm.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran seeks service connection for a scar of the right 
forearm, noting that he underwent surgical removal of a cyst 
in service and now has a residual scar.  

As set forth above, the service medical records are entirely 
negative for any indication that the veteran underwent 
surgical removal of a cyst of the right forearm.  
Nonetheless, the veteran has given sworn testimony that such 
surgery was performed.  Moreover, he has submitted no less 
than four witness statements attesting to the fact that he 
underwent surgery in 1961 to remove a cyst from his right 
forearm.  Significantly, one of these statements was provided 
by the chief hospital corpsman on the USS McMorris who 
actually assisted in performing this procedure.  Finally, the 
Board notes that the record contains medical evidence, as 
well as photographic evidence, showing that the veteran 
currently has a residual scar on his right forearm.  It is 
noted that this scar is separate from the scar noted at the 
time of his naval enlistment.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the 2 1/2 inch scar 
on his right forearm is of service origin.  Thus, service 
connection for a scar of the right forearm is warranted.


ORDER

Entitlement to service connection for a scar of the right 
forearm is granted.


REMAND

Given the procedural history of this case as set forth in the 
Introduction portion of this decision, the veteran's claim 
for an increased rating for his low back disability has been 
pending since May 1990.  Additional action by the RO is 
necessary prior to the Board's consideration of this matter.  

First, it is noted that although much pertinent evidence has 
been received, a Statement of the Case addressing this issue 
has not been issued since September 1993.  The veteran has 
not waived his right to initial RO consideration of such 
evidence.  Thus, a remand is necessary.  38 C.F.R. § 20.1304 
(2004).

In addition, during the pendency of this appeal, new 
regulations have been promulgated regarding the evaluation of 
disabilities of the spine.  See e.g. 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003) (effective September 23, 2002) (Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes); see also 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a (2004) (effective 
September 26, 2003) (General Rating Formula for Diseases and 
Injuries of the Spine).  The RO has not yet considered the 
veteran's claim pursuant to these new criteria, nor has the 
veteran been apprised of the amendments.  To avoid potential 
prejudice to the veteran, remand for RO consideration is 
necessary.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A review of the record indicates that the 
veteran has not yet received the required notification.

He has also not been examined for compensation purposes with 
respect to his low back disability for many years.  Under the 
VCAA, VA has a duty to provide a medical examination or 
obtain a medical opinion when such is necessary to decide the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  Given the facts of this case, the Board 
finds that a VA medical examination is necessary.

With respect to the veteran's claim for an earlier effective 
for the award of a total rating based on individual 
unemployability, the Board finds that consideration of such 
issue must be deferred.  As noted, the veteran's claim for an 
increased rating for his low back disability has been pending 
since May 1990.  The evidence of record also shows that he 
was awarded disability benefits from the Social Security 
Administration for a low back disability, effective August 
18, 1983.  

As the rating ultimately assigned for the veteran's low back 
disability could affect the resolution of his claim for an 
earlier effective date for a total disability rating based 
upon individual unemployability, the Board finds these issues 
to be inextricably intertwined.  Harris v Derwinski, 1 Vet. 
App. 80 (1991); see also Holland v. Brown, 6 Vet. App. 443, 
446 (1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  As a 
result, the adjudication of the latter issue must be deferred 
pending resolution of the increased rating claim.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current severity of his service-
connected low back disability.  The 
claims folder should be provided to the 
examiner in connection with the 
examination of the veteran.  The examiner 
should be requested to delineate all 
manifestations of the veteran's low back 
disability, to include any loss of motion 
or neurological abnormalities, and 
comment on the severity of these 
manifestations.  The examiner should also 
comment on whether the veteran's service-
connected low back disability is 
productive of pain, weakened movement, 
excess fatigability, or incoordination on 
movement and, if so, the severity of such 
symptoms.

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record, the new criteria for 
evaluating disabilities of the spine, and 
the claim for TDIU.  The RO should also 
document extraschedular consideration 
pursuant to both 38 C.F.R. §§ 3.321 and 
4.16 (2004).  If the benefits sought on 
appeal remain denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


